— Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered December 22, 1986, convicting defendant upon his plea of guilty of the crimes of sexual abuse in the first degree and burglary in the second degree.
Defendant’s only contention on appeal is that the concurrent prison sentences he received are harsh and excessive. We disagree. The 4 to 12-year prison sentence he received upon his plea of guilty to burglary in the second degree was well within the statutory guidelines (see, Penal Law § 70.00 [2] [c]; [3] [b]) and the plea was made in full satisfaction of a three-count indictment. It was while defendant was out on bail on that indictment that he committed the crime of sexual abuse in the first degree involving his four-year-old daughter for which he received a 2 Vs to 7-year prison sentence. As a result, defendant could have received consecutive rather than concurrent sentences. Finally, defendant pleaded guilty to both crimes knowing that he would receive the sentences ultimately imposed by County Court. Under these circumstances and given defendant’s extensive criminal history, we find neither extraordinary circumstances nor any abuse of discretion which would warrant a reduction in defendant’s sentence (see, People v Dean, 155 AD2d 774, 775, lv denied 75 NY2d *951812; People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899; People v McManus, 124 AD2d 305).
Mahoney, P. J., Weiss, Yesawich Jr., Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.